DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.

Response to Amendment
This action is in response to the communications and remarks filed on 6/29/2021. Claims 1-17 and 19-21 are presently pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 6/29/2021, regarding the U.S.C. 102 and 103 rejections of Claims 1-20 have been fully considered and are not persuasive.  Applicant argues that "Applicant respectfully submits that par. 033 describes, upon a successful mutual authentication, computing a shared secret master 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. While it is true that the Ho reference does not explicitly mention a server, it does not limit the two devices of which there is a key exchange, which includes storing of the shared secret on the other systems.  Also, the examiner used the Girdhar reference to explicitly teach the limitation regarding storing of the "updated shared secret" on the server.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-4, 6, 10, 12, 14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Girdhar et al., (US 20190306153 A1) hereinafter referred to as Girdhar in view of Ho (US 20100042838 A1) hereinafter referred to as Ho.
Regarding Claims 1, 12, and 17, Girdhar discloses updating, using at least one processing device of the client, the given shared secret to generate an updated shared secret [paragraph 0034, the mobile device 102, smart card 104, key fob 106, and authentication server 112 may obtain the current time from an internal or external clock and use arbitrary time intervals (e.g., a second, a minute, several minutes, etc.) to increment the seed value] 
and initiating, using the at least on processing device of the client, a storing of the updated shared secret with the server; [paragraph 0033, The keys of the mobile device 102, smart card 104, and key fob 106 may be long (e.g., 40) encoded in their respective hardware or software and must be shared with the authentication server 112. The seed values also are shared – the sharing of the keys and the seed values to the server is construed as the “initiating” by the client device, the “storing of the updated shared secret with the server”] 
submitting, using the at least one processing device of the client, the updated shared secret to the server as part of the second authentication attempt of the client. [paragraph 0039, If the OTP generated by the client-side device (e.g., the mobile device 102, smart card 104, or key fob 106) falls outside of the authentication window but within the within the synchronization window, the user will be prompted to synchronize the seed key of the client-side device (e.g., the mobile device 102, smart card 104, or key fob 106) with the seed key of the authentication server 112, such as by proving two consecutive OTPs to ensure the user is actually in possession of the within the client-side device (e.g., the mobile device 102, smart card 104, or key fob 106)]
Girdhar does not explicitly teach A method, comprising: in response to a successful first authentication of a client by a server using a given shared secret: and in conjunction with a second authentication attempt of the client by the server.
Ho teaches A method, comprising: in response to a successful first authentication of a client by a server using a given shared secret: [paragraph 0033, Upon successful mutual authentication 330, each of the two devices 310, 320 computes a shared secret master key] 
and in conjunction with a second authentication attempt of the client by the server; [paragraph 0033, The master key is then used directly or indirectly to secure data communications between the two devices]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ho with the disclosure of Girdhar. The motivation or suggestion would have been to “allow for inherent authentication and secret key derivation of parties communicating through an unsecured medium.” (Abstract)
Regarding Claim 2, Girdhar discloses wherein the given shared secret is updated using information from the first authentication as part of a secret update protocol to generate the updated shared secret. [paragraph 0034, the mobile device 102, smart card 104, key fob 106, and authentication server 112 may obtain the current time from an internal or external clock and use arbitrary time intervals (e.g., a second, a minute, several minutes, etc.) to increment the seed value – the seed value is the information that is a part of the first authentication that is being updated]
Regarding Claim 3, Girdhar discloses wherein the information from the first authentication comprises one or more of a timestamp of the first authentication, a random value used in the first authentication, and a substantially unique value used in the first authentication. [paragraph 0034, the mobile device 102, smart card 104, key fob 106, and authentication server 112 may obtain the current time from an internal or external clock and use arbitrary time intervals (e.g., a second, a minute, several minutes, etc.) to increment the seed value]
Regarding Claim 4, Girdhar discloses wherein the given shared secret comprises one or more of a password, a cryptographic key, a cryptographic symmetric key, a personal identification number, and a shared secret seed used to derive one-time passcodes. [paragraph 0032, The function f is a cryptographic algorithm that creates a unique OTP using the key and seed value]
Regarding Claims 6, 14, and 19, Girdhar discloses wherein the server evaluates whether the client stores the updated shared secret with the server in connection with the first authentication and implements one or more predefined steps when the updated shared secret is not stored with the server. [paragraph 0033, The seed values generated by the mobile device 102, smart card 104, and key fob 106 therefore need to be synchronized with the seed values generated by the authentication server 112, which adds additional security to the authentication methodology – the synchronization compares the values from the device and the server to ensure that the value saved on the server is the same as the value saved on the device] [paragraph 0036, And when two devices are out of sync, their OTPs will not match, and access will be denied – if these values do not match, then the step taken is that access is denied]
Regarding Claims 10, 16, and 20, Girdhar discloses wherein the update comprises one or more of: (i) one or more of an exclusive OR operation and a hash operation applied to the given shared secret and information from the first authentication; and (ii) the client randomly selecting the updated shared secret. [paragraph 0034, the mobile device 102, smart card 104, key fob 106, and authentication server 112 may obtain the current time from an internal or external clock and use arbitrary time intervals (e.g., a second, a minute, several minutes, etc.) to increment the seed value – this is the random selection of the updated secret]
Regarding Claim 21, Girdhar discloses wherein the initiating the storing of the updated shared secret with the server comprises one or more of: (i) the client storing the updated shared secret with the server without participation by the server and (ii) the client providing the updated shared secret to the server for storage by the server. [paragraph 0033, The keys of the mobile device 102, smart card 104, and key fob 106 may be long (e.g., 40) encoded in their respective hardware or software and must be shared with the authentication server 112. The seed values also are shared – the sharing of the keys and the seed values to the server is construed as the “initiating” by the client device, the “storing of the updated shared secret with the server”]

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Girdhar in view of Ho, as applied to Claims 1 and 12, respectively, above, and further in view of Brown et al., (US 20140298432 A1) hereinafter referred to as Brown.
Regarding Claims 5 and 13, the combination of Girdhar and Ho does not explicitly teach wherein the updating is performed by one or more of a password vault and a browser extension.
Brown teaches wherein the updating is performed by one or more of a password vault and a browser extension. [paragraph 0049, a password vault may be programmed or instructed to update/change all or selected credentials (e.g., passwords) on a manual or periodic/scheduled basis. The vault would automatically connect to the corresponding systems (e.g., through interface logic on a trusted computing device, if necessary), update the passwords (e.g., through learned or programmed behavior), and store the new passwords (which may or may not be displayed for the user)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Brown with the disclosures of Girdhar and Ho. The motivation or suggestion would have been “for protecting security credentials.” (Abstract)

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Girdhar in view of Ho, as applied to Claims 1 and 12, respectively, above, and further in view of Chen et al., (US 20050239440 A1) hereafter referred to as Chen.
Regarding Claims 7 and 15, the combination of Girdhar and Ho does not explicitly teach wherein an anomaly is detected when the client attempts the second authentication using a particular shared secret and the server determines that the particular shared secret was previously used for an authentication.
Chen teaches wherein an anomaly is detected when the client attempts the second authentication using a particular shared secret and the server determines that the particular shared secret was previously used for an authentication. [paragraph 0089, The service provider, detecting use of a previously used OTP entry, would challenge the user, and the user would fail to authenticate, so the existing OTP table would be disabled] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Chen with the disclosures of Girdhar and Ho. The motivation or suggestion would have been “to detect the fraud.” (Abstract)
Regarding Claim 8, the combination of Girdhar and Ho does not explicitly teach wherein, in response to the anomaly being detected, the server initiates a predefined recovery workflow.
Chen teaches wherein, in response to the anomaly being detected, the server initiates a predefined recovery workflow. [paragraph 0089, The service provider, detecting use of a previously used OTP entry, would challenge the user, and the user would fail to authenticate, so the existing OTP table would be disabled. On the next attempted use of the authentic device by the legitimate user, the process of FIG. 6 would be followed, during which the user would successfully respond to the challenge, followed by the authentic device being reconfigured to use a new, secure OTP table] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Chen with the disclosures of Girdhar and Ho. The motivation or suggestion would have been “to detect the fraud.” (Abstract)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Girdhar in view of Ho in view of Chen, as applied to Claim 8, above, and further in view of Holland et al., (US 20130024947 A1) hereinafter referred to as Holland.
Regarding Claim 9, the combination of Girdhar, Ho, and Chen does not explicitly teach wherein the server detects a breach of shared secrets of multiple users by monitoring a number of said detected anomalies across a user population.
Holland teaches wherein the server detects a breach of shared secrets of multiple users by monitoring a number of said detected anomalies across a user population. [paragraph 0025, The AC system 14 may also be configured to detect security breaches in which at least one shared secret stored therein has been obtained by an unauthorized user]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Holland with the disclosures of Girdhar, Ho, and Chen. The motivation or suggestion would have been “for securely replacing shared secrets stored in computer systems over networks after discovering that a security breach might have occurred or has occurred.” (paragraph 0001)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Girdhar in view of Ho, as applied to Claim 1, above, and further in view of Qiao et al., (US 20060236101 A1) hereinafter referred to as Qiao.
Regarding Claim 11, the combination of Girdhar and Ho does not explicitly teach wherein the client receives a notification, from the server, of one or more of that the first authentication succeeded and that the given shared secret needs to be updated.
Qiao teaches wherein the client receives a notification, from the server, of one or more of that the first authentication succeeded and that the given shared secret needs to be updated. [paragraph 0014, Preferably, the lifetime of said shared key is time, or the number of times said shared key can be used for authentication – the number of times a shared key can be used could be a single time after which it would be expired] [paragraph 0011, the step of updating said shared key further comprises: sending a notification command from said Media Gateway to said Media Gateway Controller, requesting said Media Gateway Controller to generate a new shared key, wherein said notification command has a parameter for generating a shared key and a digital signature generated by an initial key; generating a new shared key and setting up a lifetime of said shared key after said Media Gateway Controller has validated said Media Gateway with said initial key – although Qiao teaches sending a notification to a “media gateway controller”, the notification could be send to the use as taught by Kito (paragraph 0265, when these values are not equal, the first verification unit 64 notifies, for example, a user that these MAC values are not equal to each other. The first verification unit 64 is thus enabled to facilitate update of shared-key data – the user is notified that the values are not equal which indicates that the shared-key needs to be and will be updated)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Qiao with the disclosures of Girdhar and Ho. The motivation or suggestion would have been for robust and up to date authentication. (Abstract and throughout)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497